Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Status of Claims
Claims 1-25 are pending.  Claims 1-3 and 9-14, 21-25 are presented for this examination.   Claims 4-8 and 15-20 are withdrawn.   Claim 1 is amended.  Claims 21-25 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/15/2021 and 05/01/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Previous Rejections
All art rejections are withdrawn from previous office action 0f 04/20/2022 in view of argument and amendment of 07/19/2022.
Three new grounds of rejections are made as follows.

Claim Interpretations
	Instant claims 1-3 and 10 and 12-13 required term “traces” is interpreted as a very small quantity, especially one too small to be accurately measured according to dictionary.  Hence, if prior art discloses 0% or no presence of claimed element, it reads on instant claimed “traces”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 and 9-14 are rejected under 35 U.S.C. 103 as obvious over Arai (JP2004052060A from IDS) in view of Miyakusu (US 5,624,504).
As for claims 1-3 and 9, 12-14, Arai discloses a blade material made of high strength martensitic steel having a fully tempered martensite structure (paragraph [0011]) which supports instant claimed microstructure of at least 75% martensite, at most 20% ferrite and at most 0.5% carbides.  Since Example 1 of Table 1 (paragraph [0029]) discloses a steel having compositions all within present claimed compositions including Cr as illustrated in Table 1 below and Arai expressly discloses all samples in Table 1 had a fully tempered martensite structure (paragraph [0027]) third line from last), it reads on instant claimed martensitic stainless steel.  Example 1 has TS =130.2 kgf/mm2 which equates to 1276 MPa and elongation=19% (Table 2 of paragraph [0030].
Table 1
Element
Applicant
(weight %)
Arai et al.
(weight %)
Example 1 (Table 1)
Within
(weight %)
C
0.05-0.3
0.12
0.12
Mn
0.2-2
0.75
0.75
Si
Traces-1
0.15
0.15
Mn+Si
0.2-1.5
0.9
0.9
             S
Traces-0.01
0
0
10000xMnS
0-40


            P
Traces-0.04
0
0
 Cr
10.5-17
11.5
11.5
Ni
Traces-4
2.6
2.6
Mo
Traces-2
1.7
1.7
Mo+2W
Traces-2
1.7
1.7
Cu
Traces-2
0
0
Ti
Traces-0.5
0
0
V
Traces-0.3
0.25
0.25
Zr
Traces-0.5
0
0
Al
Traces-0.2
0
0
O
Traces-400ppm
0
0
Ta
Traces-0.3
0
0
Nb
Traces-0.3
0.1
0.1
(Nb+Ta)/(C+N)
0.25-8
0.666
0.666
N
0.009-0.2
0.03
0.03
Co
Traces-2
0
0
Cu+Co
Traces-2
0
0
Cu+Co+Ni
Traces-4
2.6
2.6
B
Traces-0.1
0
0
H
Traces-0.0005
0
0
Rare earth+Y
Traces-0.06
0
0
Ca
Traces-20ppm
0
0
Cu (Claim 2)
Traces-0.5
0
0
Co (Claim 3)
Traces-0.5
0
0
C (Claim 9)
0.05-0.2
0.12
0.12
Mo (Claim 10)
Traces-1


Mo+2W 
(Claim 11)
<=1.0


H (Claim 12)
Traces-0.0001
0
0
H (Claim 13)
Traces-0.00001
0
0


Regarding instant claimed formulas of Cr-10.3-80x(C+N)2 <= (Mn+Ni) and Nb>=1.2(C+N)-0.1,  using Cr=11.5%, C=0.12%, N=0.03%, Nb=0.1%, Mn=0.75% and Ni=2.6%, instant claimed formulas are both met.
Regarding instant claimed 10,000xMnxS range, Arai expressly discloses S is desirable to reduce as much as possible. (paragraph [0024])  Hence, it would have been obvious to one skill in the art to reduce impurity S to be as close to zero.
Arai’s martensitic stainless steel differs from instant claims 1 and 14 such that it does not expressly disclose instant claims 1 and 14 required ferrite grain size and also instant claim 1 amended carbide %.
It should be noted claimed ferrite grain size and carbide % are both structure limitations as a result due to combination of stainless steel with same compositions, same microstructure and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	In the instant case, Arai discloses a similar process of making as required by instant application as follows:

	After the melting and forging, uniformly heating the melted and forged material between 1000-1100 C for 1 hour to sufficiently transform into austenite and then rapidly cooled.  Since final material structure is fully martensite, the rapidly cooled temperature is expected to be below its Ms temperature.
	Arai does not expressly disclose instant application required cooling rate of 0.5-1000 C/s.
	Miyakusu discloses a similar martensitic stainless steel having similar composition, microstructure and process of making by heating to temperature Ac1+100 to 1100 degree C to transform to austenite and then rapidly cooled to transform the austenite to martensite by cooling rate between 1-1000 C/s. (Col 8 lines 34-45)
Hence, it would have been obvious to one skill in the art, at the time the inventio is made to apply well known cooling rate 1-1000 C/s as disclosed by Miyakusu, in the process of making the martensite stainless steel of Arai with expected success.

Since the stainless steel product of Arai in view of Miyakusu has compositions, microstructure and process of making that meet the instant application compositions, microstructure and process of making, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Arai in view of Miyakusu absent evidence of the contrary.    See MPEP 2112.01 I.

Claim(s) 1-3 and 9-14 are rejected under 35 U.S.C. 103 as obvious over Shiga(US4,477,280 from IDS) in view of Miyakusu.
As for claims 1-3 and 9, 12-14, Shiga discloses a heat resisting steel has a whole tempered martensite structure (Col 1 line 55, Col 2, lines 51 and 61, Col 5 line15, Col 11 line 61 and Col 12 line 17).  Table 1 (Cols 5-6) discloses Steel No 3 has all elemental compositions within presently claimed compositions ranges as illustrated in Table 2 below. Steel No 3 has TS =106.6 kgf/mm2 which equates to 1044.7 MPa and elongation=15.4% (Table 2 of Col 7].

Table 2
Element
Applicant
(weight %)
Shiga et al.
(weight %)
Steel No 3 (Table 1)
Within
(weight %)
C
0.05-0.3
0.12
0.12
Mn
0.2-2
0.55
0.55
Si
Traces-1
0.21
0.21
Mn+Si
0.2-1.5
0.76
0.76
             S
Traces-0.01
0
0
10000 MnS
0-40
0
0
            P
Traces-0.04
0
0
 Cr
10.5-17
11.15
11.15
Ni
Traces-4
0.66
0.66
Mo
Traces-2
1.24
1.24
Mo+2W
Traces-2
1.7
1.7
Cu
Traces-2
0
0
Ti
Traces-0.5
0
0
V
Traces-0.3
0.22
0.22
Zr
Traces-0.5
0
0
Al
Traces-0.2
0.006
0.006
O
Traces-400ppm
0
0
Ta
Traces-0.3
0
0
Nb
Traces-0.3
0.09
0.09
(Nb+Ta)/(C+N)
0.25-8
0.529
0.529
N
0.009-0.2
0.05
0.05
Co
Traces-2
0
0
Cu+Co
Traces-2
0
0
Cu+Co+Ni
Traces-4
0.66
0.66
B
Traces-0.1
0
0
H
Traces-0.0005
0
0
Rare earth+Y
Traces-0.06
0
0
Ca
Traces-20ppm
0
0
Cu (Claim 2)
Traces-0.5
0
0
Co (Claim 3)
Traces-0.5
0
0
C (Claim 9)
0.05-0.2
0.12
0.12
Mo (Claim 10)
Traces-1


Mo+2W 
(Claim 11)
<=1.0


H (Claim 12)
Traces-0.0001
0
0
H (Claim 13)
Traces-0.00001
0
0


Regarding instant claimed formulas of Cr-10.3-80x(C+N)2 <= (Mn+Ni),  using Cr=11.15%, N=0.05%, Mn=0.55% and Ni=0.66%, instant claimed formula is met.
Regarding instant claimed formula Nb>=1.2(C+N)-0.1, it is noted Steel No 3 does not meet instant claimed formula.    
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, Nb being 0.09% is still considered close to 1.2(C+N)-0.1=0.104% absent criticality of claimed formula Nb>=1.2(C+N)-0.1.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Shiga’s martensitic stainless steel differs from instant claims 1 and 14 such that it does not expressly disclose instant claims 1 and 14 required ferrite grain size and carbide %.
They are rejected for the same reasons set forth in the rejections of claims 1 and 14 above over Arai in view of Miyakusu.
	As for claims 10-11, Shiga’s broad ranges 0.5-2% of Mo and 0.1-0.5% of W suggests overlapping Mo and Mo+2W.  Hence, prima facie case of obviousness are established due to overlapping. Table 4 has Steel No 2B, 2C has both Mo and Mo +2W meets instant claimed Mo and Mo+2W ranges.
Claim(s) 1-3, 9-14 ad 21-25 are rejected under 35 U.S.C. 103 as obvious over Santacreu (WO2017182896 using US 20190127829 as English translation).
	As for claims 1-3, 9-14 and 21-25, Santacreu discloses a martensitic stainless steel having overlapping compositions as illustrated in Table 3 below.   Regarding microstructure, Santacreu discloses a minimum of at least 80% martensite and at most 0.5% carbide and at most 20% of ferrite  (Claim 10 and paragraph [0006]) The size of ferrite grain is 5-40 microns (paragraph [0042]).  Hence, 5-40 microns is within instant claims 1 and 14 required ferrite size ranges.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 3
Element
Applicant
(weight %)
Santacreu et al.
(weight %)
Paragraph [0009])

Overlap
(weight %)
C
0.05-0.3
0.005-0.3
0.05-0.3
Mn
0.2-2
0.2-2
0.2-2
Si
Traces-1
Traces-1
Traces-1
Mn+Si
0.2-1.5
0.2-3
0.2-1.5
             S
Traces-0.01
Traces-0.01
Traces-0.01
10000 MnS
0-40
3-21
3-21
            P
Traces-0.04
Traces-0.04
Traces-0.04
 Cr
10.5-17
10.5-14
10.5-14
Ni
Traces-4
Traces-4
Traces-4
Mo
Traces-2
Traces-2
Traces-2
Mo+2W
Traces-2
Traces-2
Traces-2
Cu
Traces-2
Traces-3
Traces-2
Ti
Traces-0.5
Traces-0.5
Traces-0.5
V
Traces-0.3
Traces-0.3
Traces-0.3
Zr
Traces-0.5
Traces-0.5
Traces-0.5
Al
Traces-0.2
Traces-0.2
Traces-0.2
O
Traces-400ppm
Traces-0.04
Traces-0.04
Ta
Traces-0.3
traces
traces
Nb
Traces-0.3
0.05-1
0.05-0.3
(Nb+Ta)/(C+N)
0.25-8
0.25-8
0.25-8
N
0.009-0.2
Traces-0.2
0.009-0.2
Co
Traces-2
Traces-0.5
Traces-0.5
Cu+Co
Traces-2
Traces-2
Traces-2
Cu+Co+Ni
Traces-4
Traces-3.5
Traces-3.5
B
Traces-0.1
Traces-0.1
Traces-0.1
H
Traces-0.0005
Traces-5 ppm
Traces-5 ppm
Rare earth+Y
Traces-0.06
Traces-0.06
Traces-0.06
Ca
Traces-20ppm
Traces-0.002
Traces-0.002
Cu (Claim 2)
Traces-0.5
Traces-3
Traces-0.5
Co (Claim 3)
Traces-0.5
Traces-0.5
Traces-0.5
C (Claim 9)
0.05-0.2
0.005-0.3
0.05-0.2
Mo (Claim 10)
Traces-1
Traces-2
Traces-1
Mo+2W 
(Claim 11)
<=1.0
Traces-2
Traces-1
H (Claim 12)
Traces-0.0001
Traces-5 ppm
Traces-0.0001
H (Claim 13)
Traces-0.00001
Traces-5 ppm
Traces-0.00001
Mo (Claim 21)
W (Claim 21)
Trances-1.0
<=0.005
Traces-2
<=0.005
Trances-1.0
<=0.005
Mo (Claim 22)
Trances-0.3
Traces-2
Trances-0.3
Mo (Claim 23)
Trances-0.25
Traces-2
Trances-0.25
Mo+2W   
 (Claim 24)
Trances-0.601
Traces-2
Trances-0.601
Mo+2W   
 (Claim 25)
Trances-0.502
Traces-2
Trances-0.502


Response to Argument
	Applicant’s argument filed on 07/29/2022 is considered but is moot due to new ground of rejections above.
	In response to argument that Arai and Shiga does not mention carbide, it should be noted carbide % is structure limitation due to complete transformation to austenitization at Ac1 and 1100 for 10 s to 1 hour as required by instant application.  Due to Shiga and Arai discloses same compositions ranges, same microstructure of fully martensite and same austenitization temperature range and duration, it is expected to have claimed carbide %.
	In response to argument that neither Arai nor Shiga discloses new claims 21-25 limitation, argument is not persuasive since newly cited art Santacreu discloses instant claims 21-25 limitations.
	In response to argument that claimed grain size is achieved only by applicant’s process and examiner’s position on grain size only by compositions and microstructure is based on inherency only, argument is moot since new 103 rejection over Arai/Shiga in view of Miyakusu are based on compositions, microstructure and process of making.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733